Citation Nr: 1451374	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09 27-413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a April 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for cause of death.

In March 2011 and again in April 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in September 2006.  According to his death certificate, the immediate cause of death was renal failure due to dehydration, hepatorenal syndrome, and hepatitis C.  Esophageal cancer was also a significant condition contributing to his death.

2.  The disease process leading to the Veteran's death did not have its onset in, nor was it otherwise related to, his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of February 2012 satisfied the duty to notify provisions.  This also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a September 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  A VA review was conducted in May 2014 and an opinion obtained; the record does not reflect that this review and opinion was inadequate.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  




Legal Framework

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

To establish service connection for a chronic disease there must be (1) evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307; and (2) present manifestations of the same chronic disease, or when a chronic disease is not present during service, evidence of continuity of symptomatology.  Cirrhosis of the liver is listed as a chronic disease.  38 C.F.R. § 3.309(a).  

A veteran who served in Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to Agent Orange.   38 C.F.R. § 3.307(a)(6)(iii).  

Service connection for certain listed diseases may be presumed for anyone exposed to Agent Orange .  38 C.F.R. § 3.309(e).  

The appellant asserts that the Veteran's death was, in fact, caused by diseases associated with his in-service exposure to herbicides in the Republic of Vietnam (Vietnam).

The Veteran served in Vietnam from February 1968 to February 1969 as an Army radio operator .  Exposure to Agent Orange on a presumptive basis is conceded.

The Veteran's death certificate lists the primary cause of death as renal failure due to dehydration, hepatorenal syndrome, and hepatitis C.  Other significant conditions contributing to death were esophageal cancer.  Additionally, according to treatment records but not found on the death certificate, hepatitis C caused, in part, cirrhosis of the liver.  The evidence of record reveals diagnoses for these disabilities.  The current disability criterion is met.

None of these diseases are listed as diseases associated with herbicide exposure.  Therefore, even though the Board finds that the Veteran served in Vietnam and was presumably exposed to herbicides, he may not receive the presumption of service connection for his diseases due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Veteran may, however, still receive service connection on a direct incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A November 2005 History and Physical note from Alpena General Hospital indicates that the Veteran had a 50 year history of alcohol and tobacco abuse.  

A February 2006 Operative Report notes that the Veteran has a history of hepatitis C and cirrhosis secondary to alcoholism.  Hospital notes from that spring indicate that the esophageal cancer may be related to Barrett's disease, which is caused by alcoholism.  

A June 2006 Hematology Medical Oncology Consultation from Alpena General Hospital speculates that the Veteran's chronic hepatitis C may have developed from intravenous drug use 20-30 years prior; there is no indication of any drug use in the past couple decades.  

The medical records show that the Veteran quit drinking alcohol and cut back his tobacco consumption in November 2005, after being diagnosed with his liver conditions and esophageal cancer. None of the medical records demonstrate or suggest a connection between the Veteran's diseases and herbicide exposure.

In May 2014, after review of the Veteran's file, a VA physician provided an opinion on the etiology of the Veteran's diseases.  

The physician found that the Veteran's primary cause of death was renal failure which arose from complications caused by cirrhosis of the liver, encephalopathy, hepatitis C, and dehydration.  

During military service the Veteran did not require care for any acute or chronic illnesses and none were documented within one year of separation from service.  After service, the Veteran had an extensive history of alcohol and tobacco abuse, which he continued until being diagnosed with liver and esophageal cancer in 2005.

The physician noted that the Veteran had hepatitis C, and that the disease is known to be spread worldwide.  There are some types of hepatitis C, such as genotype 6, that are more specific in Asia, but the Veteran did not have this type of hepatitis C.
The physician found that the Veteran's hepatitis C and cirrhosis were a direct result of his long standing history of alcohol abuse.

The physician concluded that the weight of medical evidence is against Agent Orange exposure causing renal failure in the absence of diabetes, with which the Veteran was not diagnosed.  There is no causal link between Agent Orange exposure and the development of esophageal cancer, liver cancer, cirrhosis, hepatitis A, B, or C, dehydration, and encephalopathy.  Accordingly, the physician found it less likely than not that the Veteran's causes of death resulted from exposure to Agent Orange. 

In discussing the Veteran's esophageal cancer, the physician found that the medical providers who diagnosed the disease attributed its cause to Barrett's disease, which is directly caused by alcohol abuse.  Both the alcoholism and the smoking were major risk factors in the development of esophageal cancer.  Moreover, the esophageal cancer was noted in the distil portion of the esophagus and would not have a causal relationship to breathing in Agent Orange or ingesting Agent Orange on foods or possibly contaminated water.  The physician concluded that the Veteran's esophageal cancer was less likely than not caused by exposure to Agent Orange.

In addition to the medical evidence of record, both the Veteran, prior to his death, and the appellant clearly stated their belief that the Veteran's exposure to Agent Orange while serving in Vietnam caused the diseases which, ultimately, led to the Veteran's death.

However, neither the Veteran or the appellant are competent to identify the etiology of the Veteran's diseases, as such requires special medical knowledge or training which they are not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (2007) (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  Accordingly, their statements regarding nexus are of no probative value.

There is no competent evidence or record to support direct service connection.


The preponderance of the evidence is against the claim for entitlement to service connection for the Veteran's cause of death; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


